Citation Nr: 1602178	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-48 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for service-connected bilateral hearing loss. 

2.  Entitlement to service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to July 1981.

These matters are before the Board of Veterans' Appeals  (Board) on appeal of  October 2008 and September 2012 rating decisions of a VA RO in San Diego, California.

In September 2015, the Veteran was scheduled for a hearing before the Board.  However, as he failed to appear, the hearing request is considered withdrawn.

The Board notes that the October 2014 statement of the case (SOC) also included the issues of entitlement to increased ratings for service-connected tinnitus and service-connected tinea pedis, and these two issues were certified to the Board as on appeal.  However, close review of the file shows they are not.  The Veteran's former private attorney submitted a substantive appeal with regard to all issues on this SOC, received on October 21, 2014.  However, as the Veteran had already revoked this private attorney's power of representation in September 2014, the Board finds this substantive appeal is invalid.  Once his power of attorney was revoked, he no longer had authorization to submit an appeal on behalf of the Veteran.  Then, the Veteran separately submitted a substantive appeal received on October 23, 2014, and this document clearly expressed his intent to appeal only the issues of entitlement to an increased rating for hearing loss and entitlement to individual unemployability (TDIU).  As the Veteran was granted entitlement to TDIU in an October 2014 rating decision, the Board notes that the only issue remaining from the Veteran's October 2014 substantive appeal is the hearing loss issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Additional development is needed prior to the adjudication of these claims. 

First, there is a due process concern.  The October 2014 SOC was sent to the Veteran's former representative in error.  He had appointed the California Department of Veterans Affairs to represent him in September 2014.  That organization has not had an opportunity to review the October 2014 SOC or submit argument on the Veteran's behalf.

Additionally, as these issues are already being remanded, the Board will take this opportunity to conduct all additional development needed at this time.

Specifically, the Board notes that an October 14, 2014, VA treatment record submitted by the Veteran reflects that he has continued to seek treatment for his hearing loss.  As such, VA should obtain all recent VA treatment records that have not yet been associated with the claims file.

Additionally, the Veteran underwent a VA audiological examination most recently in December 2011, at which the examiner found that the thresholds were not of good reliability.  Therefore, as it has been 4 years since the Veteran's last audiological examination, and the last VA examination did not yield reliable results according to the examiner, the Veteran should be scheduled for a new VA examination to ascertain the current severity of his bilateral hearing loss.

Finally, the Board notes that the issue of entitlement to service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation has not been readjudicated by the AOJ since an October 2010 SOC, over 5 years ago.  Therefore, upon remand, the AOJ should issue a supplemental statement of the case (SSOC) addressing this issue which specifically considers all evidence submitted since the October 2010 SOC. 



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's current representative (California Department of Veterans Affairs) a copy of the October 2014 SOC.

2. Obtain all available VA treatment records from the VA Loma Linda Healthcare System (and associated clinics) from November 2011 to the present.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.

4. Conduct any additional development deemed necessary.

5. After the above development has been completed, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a SSOC addressing the issues of entitlement to an evaluation in excess of 60 percent for service-connected bilateral hearing loss and entitlement to service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation (with consideration of the additional evidence not yet considered by the AOJ).  

6. Provide the current representative the opportunity to submit argument on these matters prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




